ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_10_FR.txt. 528

OPINION DISSIDENTE DE SIR ROBERT JENNINGS
[Traduction]

Si Je rejette certaines des conclusions de la Cour, notamment en ce qui
concerne sa compétence, il me faut dire en exorde à la présente opinion
que je partage sans réserve les regrets qu’elle a exprimés devant la décision
des Etats-Unis de ne pas comparaitre et de ne prendre aucunement part
à la phase actuelle de l’affaire. Cette abstention a été particulièrement
malencontreuse — et elle l’a peut-être été tout spécialement pour les Etats-
Unis — vu que cette affaire a soulevé de délicates questions de fait et que,
dans la phase de l’examen au fond, des témoins ont êté cités et interrogés
par les conseils du demandeur quant aux faits sans que leur témoignage
ne soit soumis à contre-interrogatoire par les conseils du défendeur,
celui-ci n'ayant lui-même fourni aucun témoignage oral ou écrit.

Je déplore aussi que, étant donné qu’aux termes du Statut de la Cour ses
membres doivent être élus de façon que soit assurée « la représentation des
grandes formes de civilisation et des principaux systèmes juridiques du
monde », les Etats-Unis, dans la déclaration qu’ils ont faite au moment
d'annoncer qu'ils ne participeraient pas à la phase actuelle de l'affaire,
aient fait allusion à l’origine nationale de deux des juges qui avaient siégé
dans les phases antérieures de l’affaire.

Pour ce qui est des effets de la non-comparution des Etats-Unis dans la
phase sur le fond, ainsi que du sens et de l’application de Particle 53 du
Statut de la Cour, je partage entièrement l’avis de la Cour. A peine est-il
besoin d’ajouter que j'estime comme elle que, bien qu'ils aient décidé de ne
pas comparaître dans la phase actuelle, les Etats-Unis demeurent Partie à
l'affaire et sont liés par l'arrêt de la Cour. tout comme le Nicaragua.

Dans une affaire comme celle-ci, où une importante question de com-
pétence a dû être reportée à examen au fond, il incombe aux juges qui ont
estimé devoir émettre un vote négatif à l’égard de certains paragraphes du
dispositif d'expliquer pourquoi, ne fiit-ce que brièvement. En effet. le
dispositif est nécessairement rédigé de façon à permettre à la majorité
d'exprimer sa décision. Même pour les juges de la majorité, cette décision
peut être diversement motivée. Toutefois la décision proprement dite,
exprimée par un vote positif. est fonciérement la même pour chacun d’eux.
I] n’en va pas de même pour les juges ayant émis un vote négatif. En ce qui
concerne la présente affaire, je citerai comme exemple la décision très
importante qui est énoncée au sous-paragraphe 3 du paragraphe 292. Par
cette décision les juges émettant un vote positif déclarent conjointement
que l'Etat défendeur a violé son obligation de ne pas intervenir dans les
affaires d’un autre Etat. En revanche, le vote négatif émis par un juge
pourrait signifier, pour ce juge, soit que les actes du défendeur ne cons-
tituaient pas une intervention, soit que ses actes étaient juridiquement

518
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 529

justifiés en vertu du principe de la légitime défense collective, soit que ses
actes étaient justifiés en tant que riposte, soit que, comme je l’entends
moi-même, la Cour n’avait pas compétence pour statuer sur l’un quel-
conque de ces points et que, par conséquent, un vote négatif n’exprimait
en soi aucune espèce d'opinion sur ces autres questions de fond.

Je traiterai d’abord de la réserve relative aux traités multilatéraux et dela
compétence qu’elle définit, puis de la compétence prévue par le traité
d'amitié, de commerce et de navigation de 1956. Enfin je formulerai
quelques brèves observations sur le fond de l’arrêt.

EFFET DE LA RÉSERVE RELATIVE AUX TRAITÉS MULTILATÉRAUX

La réserve relative aux traités multilatéraux est rédigée d’une façon
tellement bizarre qu'elle pose forcément des problèmes d'interprétation.
Cependant j’approuve l’arrêt quand il déclare que, malgré ces problèmes,
la Cour est tenue de respecter cette réserve et de l’appliquer. La raison
en est parfaitement claire. La compétence de la Cour est fondée sur le
consentement, lequel est exigé en raison de l'indépendance des Etats sou-
verains. II n’est pas inutile de relever, dans la présente affaire, que c’est
aussi sur leur indépendance que repose le principe de non-intervention. En
conséquence, en application de l’article 36, paragraphe 6, de son Statut,
lequel précise sa compétence pour trancher une contestation sur sa juri-
diction, la Cour doit toujours vérifier qu'un consentement a bien été
donné, avant de décider qu’elle est compétente. D’autre part, la Cour doit
tenir compte du fait que le consentement exprimé dans la déclaration visée
à l’article 36, paragraphe 2 — la « clause facultative » —, n’est requis d’au-
cun Etat, et que fort peu d’Etats l’ont donné à ce jour. Dès lors, chaque
réserve apportée à un tel consentement requiert tout spécialement pru-
dence et respect. C’est pourquoi j’ai voté pour le sous-paragraphe 1 du
paragraphe 292.

J'approuve la Cour lorsqu'elle décide, pour les motifs qu’elle indique
dans l'arrêt, que la réserve des Etats-Unis relative aux traités multilatéraux
a pour effet d’exclure la compétence de la Cour en ce qui concerne les
divers traités multilatéraux auxquels a trait le litige entre les Parties à la
présente espèce. Les plus importants d’entre eux sont la Charte des
Nations Unies (voir en particulier l’article 2, paragraphe 4, concernant la
menace ou l’emploi de la force, et l’article 51, relatif à la légitime défense,
individuelle ou collective) et la charte de l'Organisation des Etats améri-
cains. Je ne puis cependant me convaincre, comme le fait la Cour, qu'il lui
est possible, tout en reconnaissant la pertinence de la réserve, de statuer sur
la requête du Nicaragua sur la base du droit coutumier général, lequel
pourrait en quelque sorte être substitué aux dispositions des traités mul-
tilatéraux pertinents.

Ce point de vue soulève d’intéressantes questions en ce qui concerne la
relation existant entre le droit coutumier et la Charte des Nations Unies en
particulier. Je commencerai par ces questions mais je ne les traiterai que

519
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 530

brièvement car il existe deux autres considérations décisives qui s’appli-
quent non seulement à la Charte des Nations Unies mais aussi à d’autres
traités multilatéraux pertinents, et qui montrent trés clairement pourquoi
on ne saurait les négliger en l’espéce et se rabattre sur la coutume.

Considérons d’abord la relation existant entre le droit international
coutumier et les articles 2, paragraphe 4, et 51 de la Charte des Nations
Unies. Il ne fait aucun doute qu’il existait avant l’adoption de la Charte des
Nations Unies un droit coutumier qui limitait l'emploi licite de la force et
prévoyait aussi, par conséquent, le droit d’user de la force comme moyen
de légitime défense. C’est d’ailleurs ce que suggère l'adjectif « naturel » qui
figure à l’article 51 de la Charte des Nations Unies. Toutefois, la thèse selon
laquelle il subsisterait, depuis l’adoption de la Charte, et parallèlement aux
dispositions de celle-ci concernant l’emploi de la force et la légitime
défense, un droit coutumier indépendant qui pourrait être substitué aux
articles 2, paragraphe 4, et 51 de la Charte pose la question de savoir
comment et quand cette équivalence est née, et quelles sont les divergences
éventuelles entre le droit coutumier et les dispositions de la Charte.

Certes un traité multilatéral peut être déclaratoire de droit international
coutumier, que ce soit :

« en incorporant et en reconnaissant une règle de droit international
coutumier existant avant la conclusion du traité ou en constituant la
source première d’une règle de droit international largement avalisée
ensuite par les Etats et devenue de ce fait règle de droit coutumier »
(voir Baxter. British Year Book of International Law, vol. XLI, 1965-
1966, p. 277).

On ne saurait guére soutenir que lesdites dispositions de la Charte ne
constituaient qu’une codification du droit coutumier existant. Nombreux
sont les auteurs qui ont affirmé que l’article 2, paragraphe 4, constituait
une importante innovation juridique, par exemple parce qu’il se réfère à la
« force » et non à la guerre et parce qu’il dispose que même une « menace
de la force » peut être illicite. Dans un passage traitant de questions très
pertinentes en l'espèce, sir Humphrey Waldock a déclaré que :

« L'illégalité du recours aux représailles armées ou à d’autres
formes d'intervention armée n’équivalant pas à la guerre n’a pas été
catégoriquement établie par le droit de la Société des Nations, ni au
cours des procès de Nuremberg et de Tokyo. C’est le droit de la Charte
qui l’a établie... » (Académie de droit international de La Haye,
Recueil des cours, t. 106 (1962-IT), p. 231.)

Même l’article 51, qui se réfère à un droit « naturel » de légitime défense
lequel serait donc préexistant, a introduit un concept nouveau en men-

520
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 531

tionnant la « légitime défense ... collective » !. Si l’on a introduit l’article 51
dans la Charte, vers la fin de l'élaboration de cet instrument, c’est qu’on
voulait bien préciser la situation au regard des traités internationaux
qu'étaient les accords collectifs de légitime défense mutuelle, lesquels
étaient une réalité de l’époque.

A supposer donc que la Charte n’a pas codifié une règle coutumière déjà
existante en matière d’emploi de la force et de légitime défense, il s’agit
maintenant de savoir si un droit coutumier général, correspondant aux
dispositions de la Charte, s’est développé sous l'influence de ces disposi-
tions et grâce aussi sans doute au fait que les Etats ont adopté ensuite une
pratique conforme à ces dispositions. En ce cas, on pourrait dire que
lesdites dispositions de la Charte ont

« servi de base ou de point de départ à une règle qui, purement
conventionnelle ou contractuelle à l’origine, se serait depuis lors
intégrée à l’ensemble du droit international général et serait mainte-
nant acceptée à ce titre par l’opinio juris, de telle sorte que désormais
elle s imposerait même aux pays qui ne sont pas et n’ont jamais été
parties à la convention » (C.ILJ. Recueil 1969, p. 41, par. 71).

Mais il est manifestement difficile de déceler, dans le comportement des
quelques rares Etats qui ne sont pas parties à la Charte, le moindre indice
de « pratique » pertinente en la matiére. En outre, le comportement de tous
les autres Etats, ainsi que l’opinio juris dont ce comportement pourrait par
ailleurs témoigner, s'explique assurément par le fait que ces Etats sont liés
par la Charte elle-même ?.

Mais un autre problème se pose : il est largement admis que la Charte
elle-même constitue un cas particulier, ainsi qu’en témoigne le para-
graphe 6 de l'article 2, aux termes duquel :

« L'Organisation fait en sorte que les Etats qui ne sont pas membres
des Nations Unies agissent conformément à ces principes dans la
mesure nécessaire au maintien de la paix et de la sécurité internatio-
nales. »

Cette disposition vise des obligations incombant aux Etats non membres
dès l’entrée en vigueur de la Charte, obligations qui, à ce moment-là, ne
pouvaient que découler directement de la Charte elle-même au même titre
que celles des Etats Membres. Même la coutume « immédiate », si tant est
qu'une telle chose existe, ne saurait coincider dans le temps avec l'ins-
trument dont elle dérive. Par conséquent, il n’est ni possible ni nécessaire
d’invoquer le postulat très artificiel d’un droit coutumier correspondant à

' Voir Aréchaga, Recueil des cours, La Haye, t. 159 (1978-1, p. 87 et p. 96, où cet
auteur va jusqu’à affirmer que «le prétendu droit coutumier de légitime défense qui
serait antérieur à la Charte et qui découlerait de ce seul terme [naturel], n'existait tout
simplement pas ».

2 Cette importante question a été étudiée, en particulier du point de vue de la
déclaration relative aux principes touchant les relations amicales, par M. Arangio-Ruiz
dans le Recueil des cours, La Haye, t. 137 (1972-III), chap. IV.

52]
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 532

ces dispositions de la Charte. Le grand juriste Hans Kelsen est parvenu à la
conclusion que certaines dispositions de la Charte font partie intégrante du
droit international général :

« Il est certain que le paragraphe 6 de l’article 2 a essentiellement
pour but d'élargir fa principale fonction de Organisation, qui est de
maintenir la paix en prenant des « mesures collectives efficaces » en ce
qui concerne les relations entre Etats Membres et non membres, ainsi
qu'entre Etats non membres, et de leur imposer ainsi l obligation visée
au paragraphe 4 de l’article 2. » (The Law of the United Nations, 1950,
p. 108.)

Et il ajoute :

« Compte tenu du droit international actuel, il faut qualifier de
révolutionnaire la tentative d’appliquer la Charte aux Etats qui ne
sont pas parties contractantes à cet instrument. » (Ibid, p. 110.)

Kelsen n'aurait sûrement pas employé le terme de « révolutionnaire » s’il
avait estimé qu'il s'agissait là d’une évolution du droit coutumier |.

Une lecture rapide de l’arrêt suffit à montrer que la Cour n’a pas
entièrement réussi à faire abstraction de la Charte et d’autres traités
multilatéraux. En l'espèce, il lui a paru impossible d'éviter d'examiner les
dispositions conventionnelles proprement dites. Selon ses propres termes,
la Cour, « peut et doit les prendre en considération [les traités multilaté-
raux] pour déterminer le contenu du droit coutumier que les Etats-Unis
auraient également enfreint » (par. 183).

Ce recours à des dispositions conventionnelles, en tant que « preuves »
de la coutume, s'effectue sous forme d'interprétation du texte de traités.
Cependant, la Cour elle-même reconnaît que, si une distinction peut être
faite entre le droit conventionnel et le droit coutumier, c’est précisément
parce qu’ils obéissent chacun à des normes d'interprétation (par. 178).
Lorsque l’on s’autorise à interpréter un traité pour déterminer le contenu
d’une règle coutumière présupposée, on donne nécessairement à penser
qu'en réalité on applique le traité lui-même sous une forme déguisée.
Certes, cette façon de procéder peut se justifier quand le texte du traité
devait dès le début constituer une codification de la coutume, ou quand le
traité lui-même est à l’origine de la règle coutumière. Mais, comme nous
l'avons déjà noté, tel ne saurait certainement être le cas de Particle 2,
paragraphe 4, ni même de l’article 51 de la Charte des Nations Unies, ni
d’ailleurs de la plupart des dispositions des autres traités multilatéraux
pertinents.

' Par la suite d’autres auteurs se sont prononcés dans le même sens. (Voir McNair,
Law of Treaties, 1961, p. 217, lequel affirme que lesdites dispositions de la Charte
présentent « un caractère constitutif ou semi-législatif » ; et Brownlie, International Law
and the Use of Force by States, 1963, p. 113, pour qui « il n’existe qu’une différence
purement formelle entre le paragraphe 4 de l’article 2 et le « droit international géné-
ral». Voir aussi Tunkin, Recueil des cours, La Haye, t. 95 (1958-III), p. 65-66.

522

 
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 533

Le lecteur ne peut s'empêcher de se demander si la Cour aurait, pour
l'essentiel, raisonné et statué d’une façon nettement différente au cas où
elle aurait rejeté l’applicabilité de la réserve relative aux traités multila-
téraux.

* *

Hest inutile de s’appesantir davantage sur la relation entre la Charte des
Nations Unies et le droit coutumier, car même si l’on pouvait adopter un
point de vue différent en la matière il subsisterait, indépendamment de
cela, une objection des plus sérieuses à toute tentative de trancher des
questions d’emploi de la force et de légitime défense en dehors de la Charte
des Nations Unies ou des autres traités pertinents. Certes, la réserve
relative aux traités multilatéraux restreint la compétence de la Cour mais
elle n’affecte pas les règles de fond applicables au comportement des
Parties à certains moments décisifs. D’après l’article 38 de son propre
Statut, la Cour doit appliquer en premier lieu les « conventions interna-
tionales, soit générales, soit spéciales, établissant des règles expressément
reconnues par les Etats en litige ». Les dispositions pertinentes de la Charte
— comme d’ailleurs celles de !a charte de l'Organisation des Etats améri-
cains et du traité de Rio — ont été, à tous les moments décisifs, des éléments
essentiels du droit applicable au comportement ainsi qu’aux droits et
obligations des Parties. I] paraît donc bizarre, pour ne pas dire erroné, de
tenter de trancher les questions qui sont au cœur de la présente affaire
après avoir écarté d'emblée des éléments du droit applicable en l'espèce qui
sont essentiels et s'imposent encore aux deux Parties.

* *

A mon avis, il est encore une autre raison qui empéche de tourner la
réserve relative aux traités multilatéraux en invoquant une règle coutu-
mière résiduelle, même à supposer que cette règle puisse être dissociée du
droit conventionnel et présenter un contenu distinct. La réserve relative
aux traités multilatéraux ne se borne pas à limiter la compétence de la Cour
en présence d’un traité multilatéral, lorsqu'une partie « affectée » n’est pas
partie à l’affaire portée devant la Cour ; elle réserve sa compétence en
matière de « différends résultant d’un traité multilatéral ».

Il est clair que le caractère juridique d’un différend est déterminé par
l'attitude des parties à ce différend. A la fin, mais non au commencement,
le Nicaragua a plaidé sa cause sous la double perspective d’un différend
résultant de traités multilatéraux et, subsidiairement, d’un différend rele-
vant du droit coutumier. Mais tout litige présente au moins deux aspects.
Les Etats-Unis n’ont pas admis qu’il s'agissait d’un différend relevant
uniquement de la coutume. En réponse à l'accusation d'emploi illicite de la
force, ils se sont fondés avec insistance sur les termes de l’article 51 de la
Charte. Or, une partie ne peut pas redéfinir les moyens de défense de
l’autre partie. Dès lors que le défendeur invoque l’article 51, il s’agit d’un
différend résultant d’un traité multilatéral.

523
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 534

Par conséquent, je ne vois pas comment les éléments essentiels du
présent différend — emploi de la force et légitime défense collective —
pourraient être qualifiés autrement que comme relevant d’un traité mul-
tilatéral. Cela étant, il résulte de la réserve relative aux traités multilatéraux
que la Cour n’a pas compétence non seulement en ce qui concerne le traité
multilatéral pertinent, mais aussi en ce qui concerne le différend lui-
même.

C’est pourquoi j’ai voté contre le sous-paragraphe 2 du paragraphe 292 ;
je ne l’ai pas du tout fait pour des raisons de fond, mais pour incompétence
de la Cour. C’est aussi pourquoi j’ai voté contre le sous-paragraphe 4, qui
concerne certaines attaques directes effectuées en territoire nicaraguayen,
et contre le sous-paragraphe 5, qui a trait au survol sans autorisation du
territoire nicaraguayen ; si j'ai voté ainsi, c’est aussi parce que [a Cour
n’était pas compétente pour se prononcer dans un sens ou dans l’autre sur
la légitime défense.

Reste à savoir si la requête du Nicaragua contient des revendications qui
pouvaient être dissociées des différends résultant des traités multilatéraux
et sur lesquelles la Cour pouvait donc se prononcer sans s’immiscer dans le
domaine exclu par la réserve dont est assortie la déclaration par laquelle les
Etats-Unis ont accepté la juridiction obligatoire de la Cour en vertu de
l'article 36, paragraphe 2. Pour pouvoir répondre à cette question, il faut
bien cerner les divers problèmes que pose cette requête. I] importe en
particulier d'examiner le droit applicable car la réserve relative aux traités
multilatéraux définit les différends à exclure en se fondant sur le droit qui
leur est applicable. La Cour ne pouvait donc pas se dispenser d'examiner
dans une certaine mesure le droit applicable, même en ce qui concerne les
matières pour lesquelles elle n’avait en fin de compte aucune compétence,
ce qui montre bien combien elle a eu raison, en 1984, de joindre au fond
l'examen de la réserve relative aux traités multilatéraux.

Il conviendra d’examiner successivement, du point de vue de la com-
pétence, la question de l’intervention, celle du minage des ports, celle des
violations du droit humanitaire, puis la question différente — elle reléve en
effet de l’article 36, paragraphe 1, du Statut de la Cour — de la compétence
de la Cour en vertu du traité d'amitié, de commerce et de navigation de
1956.

LE PRINCIPE DE NON-INTERVENTION ET LA RÉSERVE
RELATIVE AUX TRAITÉS MULTILATÉRAUX

Jusqu’a quel point la réserve relative aux traités multilatéraux empéche-
t-elle la Cour de trancher les questions qui concernent le principe de
non-intervention ? Il est hors de doute que le principe de non-intervention
est un principe autonome du droit coutumier ; c’est même un principe

524
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 535

beaucoup plus ancien que tous les régimes institués par les traités multi-
latéraux en question. De surcroit, c’est un principe de droit qui, dans le
système interameéricain, se distingue par l’évolution, qu'il a subie, l’inter-
prétation qui en a été donnée et l’importance qu’il a revétue.

Cependant, on se heurte immédiatement à une difficulté : la thèse de la
légitime défense collective constitue évidemment une justification possible
de l'intervention et c’est cette justification que les Etats-Unis ont invoquée.
Il s’agit donc encore une fois d’un différend résultant de l’article 51 de la
Charte des Nations Unies. Si l’on examine ensuite le système juridique
interaméricain, on retrouve le même problème. L’article 18 de la charte de
l'Organisation des Etats américains traite de la question de P’intervention
en des termes particulièrement généraux ; il interdit l’intervention « pour
quelque motif que ce soit ». Quant à l’article 21, qui concerne l’emploi de la
force et la légitime défense, il s'inscrit, lui, dans le cadre spécifique du droit
conventionnel. Aux termes de cet article, les Etats américains « s'engagent
dans leurs relations internationales à ne pas recourir à l'emploi de la force,
si ce n’est dans le cas de légitime défense, conformément aux traités en
vigueur, ou dans le cas de l'exécution desdits traités » (les italiques sont de
moi).

Tout ce que peut signifier ce dernier membre de phrase, c’est que la
légitime défense, dans le système interaméricain, exige par définition le
recours à des traités multilatéraux, tels que, bien évidemment, le traité
interaméricain d'assistance mutuelle de Rio ainsi que la charte de l’Orga-
nisation des Etats américains, dont l’article 3, alinéa f}, énonce le principe
suivant : « L’agression contre un Etat américain constitue une agression
contre tous les autres Etats américains. » En bref, je ne parviens pas du tout
à voir comment les questions d'intervention, soulevées en l’espèce — celle
de l'intervention de l’une et l’autre Parties, puisqu'elles s’en accusent
réciproquement —, peuvent être considérées autrement que comme sou-
levant un différend ou des différends découlant de traités multilatéraux, et
comme tombant par conséquent sous le coup de la réserve relative aux
traités multilatéraux, tout au moins lorsque la légitime défense a été for-
mellement invoquée en tant que justification de l'intervention.

Le problème juridictionnel qui se pose peut être résolu d’une manière
qu'il importe d'examiner maintenant. Un Etat défendeur ne saurait certes
être autorisé à faire d’un différend quelconque un différend découlant d’un
traité multilatéral, en se bornant à alléguer de façon indéfendable qu’un
traité est en cause. Supposons qu’il soit manifeste, en l’espèce, qu’il n’y ait
en réalité pas eu d'agression armée à laquelle puisse être opposée la thèse de
la légitime défense collective. On pourrait certainement affirmer, dans ce
cas, qu’il n’y a vraiment pas de différend découlant de l’article 51 de la
Charte.

Or, tel n’est pas le cas. Il existe un différend à trancher. Après avoir
examiné de façon approfondie le droit et les faits, la Cour a pris une
décision formelle au sous-paragraphe 2 du paragraphe 292. On ne peut
donc nier qu’il s’agit d’une décision portant sur un différend découlant de
Particle 51.

525
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 536

En conséquence, j’ai dû voter contre le sous-paragraphe 3 du para-
graphe 292, non pas parce qu'il n’y a pas eu d’intervention des Ftats-Unis
d'Amérique au Nicaragua — il est en effet évident qu’il y a eu intervention
de leur part — mais parce que je ne pense pas que la Cour avait compétence
pour décider si intervention se justifiait ou non dans le cadre de la légitime
défense collective.

LA QUESTION DU MINAGE DES PORTS NICARAGUAYENS

La controverse sur la responsabilité des Etats-Unis pour le minage
sans notification des ports nicaraguayens, lequel a apparemment eu pour
conséquence d’endommager des navires marchands dont certains bat-
taient pavillon d’ Etats tiers, semble ne pas relever de dispositions de traités
multilatéraux, si bien qu’elle est du ressort de la Cour. Lorsque celle-ci a eu
à examiner la question du mouillage de mines dans une voie maritime, en
l'affaire du Détroit de Corfou, elle n’a pas estimé nécessaire, à propos de la
responsabilité pour les dommages causés par les mines, d’invoquer les
dispositions de la Charte des Nations Unies, mais elle a fondé sa décision
sur l’obligation de faire connaître l'existence des mines « dans l’intérêt de
la navigation en général ». Cette obligation était de celles qui étaient :

« fondées non pas sur la convention VIII de La Haye, de 1907, qui est
applicable en temps de guerre, mais sur certains principes généraux et
bien reconnus, tels que des considérations élémentaires d'humanité,
plus absolues encore en temps de paix qu’en temps de guerre, le
principe de la liberté des communications maritimes et l'obligation,
pour tout Etat, de ne pas laisser utiliser son territoire aux fins d’actes
contraires aux droits d’autres Etats » (C.LJ. Recueil 1949, p. 22).

Ii semble que cette règle devrait s'appliquer a fortiori quand un Etat pose
des mines dans les ports ou dans les approches des ports d’un autre Etat, et
ne signale pas le fait à la navigation. Cette conclusion ne dépend d’ailleurs
pas non plus d’une interprétation de l’article 51 de la Charte, car même en
supposant que les Etats-Unis aient agi en état de légitime défense le
mouillage des mines resterait illicite, faute d’avertissement à la naviga-
tion.

Par conséquent, il est indubitable que la Cour était fondée à conclure
qu’en l'espèce les Etats-Unis avaient agi de façon contraire au droit. C’est
pourquoi j'ai pu voter pour le sous-paragraphe 8 du dispositif. J’ai égale-
ment voté pour le sous-paragraphe 7 qui vise le traité d'amitié, de com-
merce et de navigation de 1956, traité que j'examinerai dans une autre
section de la présente opinion. En revanche, je n’ai pas pu voter pour le
sous-paragraphe 6, qui considère le mouillage des mines comme un man-
quement à l'obligation de ne pas intervenir et comme une atteinte à la
souveraineté, ce qui soulève naturellement de nouveau la question d’une

526
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 537

éventuelle justification de l’action des Etats-Unis d’Amérique envisagée
comme s’inscrivant dans une opération de légitime défense collective. Or, a
mon sens, la Cour n’a pas compétence pour se prononcer sur ce point.

Néanmoins, même la conclusion selon laquelle le mouillage de mines
effectué sans notification était illicite pose un problème. La question de la
légitime défense collective n’étant pas tranchée, il n’est pas du tout évident
que l'Etat défendeur soit responsable envers le Nicaragua des dommages
causés aux navires ou des entraves apportées à la navigation. Et les Etats
tiers dont la navigation est concernée n’ont pas participé à l'instance.
Cependant, étant donné que le mouillage de mines effectué sans notifica-
tion est en soi un acte illicite, il m’a paru juste de voter quand même pour le
sous-paragraphe 8.

LES CONTRAS ET LE DROIT HUMANITAIRE

Le Nicaragua soutient que les contras ont commis des actes en violation
des droits de l’homme et du droit humanitaire et que la responsabilité de
ces actes doit être imputée aux Etats-Unis. Cette question ne résulte pas
non plus de la Charte des Nations Unies ou de la charte de l'Organisation
des Etats américains, car de tels actes sont manifestement illicites même
s’ils ont été commis dans un cas où la légitime défense collective se jus-
tifiait. En revanche, on pourrait objecter que la question des violations
possibles du droit humanitaire constitue nécessairement un différend
résultant des conventions multilatérales de Genève de 1949. On doit tout
au moins tenir pour très douteux que ces conventions puissent être consi-
dérées comme consacrant le droit coutumier. Même le point de vue de la
Cour selon lequel l’article 3 commun aux quatre conventions énonce un
« minimum » de règles (par. 218) qui sont applicables dans les conflits
armés ne présentant pas un caractère international et qui correspondent à
des « considérations élémentaires d’humanité » n’est pas sans présenter
des difficultés. Par ailleurs, il est à noter aussi qu’il n’y a pas d’Etat tiers
«affecté » par une décision prise en considération d’un article des con-
ventions de Genève, tout au moins pas au sens où El Salvador peut être
considéré comme étant « affecté » par une décision prise compte tenu des
articles 2, paragraphe 4, et 51 de la Charte des Nations Unies.

Il est constant que les troubles civils se sont accompagnés d’actes con-
traires aux droits de l’homme, au droit humanitaire et même aux consi-
dérations les plus élémentaires d'humanité, et qu’ils n’ont pas été commis
par un seul camp (voir le rapport d’Amnesty International, Nicaragua : the
Human Rights Record, mars 1986, AMR/43/01/86). Pour imputer aux
Etats-Unis l’un quelconque de ces actes — c’est ce que le Nicaragua a
demandé à la Cour de faire — il faudrait non seulement que l’existence de
cet acte particulier soit établie mais aussi que celui-ci soit imputable aux
Etats-Unis conformément aux régles qui régissent la responsabilité des

527
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 538

Etats en droit international. Cela revient à dire, en résumé, que les actes
illicites des contras devraient avoir été commis d’une manière ou dans des
circonstances telles qu’il s'agisse au fond d’actes des Etats-Unis eux-
mêmes. Selon la conclusion de la Cour sur ce point, qui est énoncée dans le
dernier membre de phrase du sous-paragraphe 9 du paragraphe 292, aucun
acte de cette nature ne peut être imputé aux Etats-Unis si bien que ce grief
et cette accusation du Nicaragua sont rejetés.

Reste l’affaire de la diffusion du « manuel » par les Etats-Unis, laquelle
est tout à fait regrettable. En toute justice, il faut rappeler que, lorsque la
commission permanente restreinte du renseignement de la Chambre des
représentants en a eu connaissance, elle a condamné à juste titre ce
manuel ; d'autre part, on a insisté auprès des contras pour qu'ils n’en
tiennent aucun compte et on a tenté d’en récupérer des exemplaires
(par. 120). La diffusion de ce manuel n’a pas non plus pour effet, en droit
international, de transformer les actes illicites des contras en actes impu-
tables aux Etats-Unis. C’est sans doute pourquoi la Cour a reproché aux
Etats-Unis d’avoir « encouragé » Paccomplissement d’actes illicites, terme
qui n’a pas un caractère technique. Il n’en demeure pas moins qu’un
reproche est justifié, et je n’ai pas hésité à voter en faveur de cette partie de
la décision de la Cour.

En conséquence, j’ai voté pour le sous-paragraphe 9 du paragraphe 292.

LE TRAITÉ D’AMITIE, DE COMMERCE ET DE NAVIGATION
DU 21 JANVIER 1956

Il faut examiner maintenant jusqu’a quel point la Cour a compétence
pour connaître d’un aspect quelconque de l’affaire en vertu de la clause de
juridiction (art. XXIV) du traité d'amitié, de commerce et de navigation du
21 janvier 1956, qui dispose que :

«2. Tout différend qui pourrait s'élever entre les parties quant à
l'interprétation ou à l’application du présent traité et qui ne pourrait
pas être réglé d'une manière satisfaisante par la voie diplomatique
sera porté devant la Cour internationale de Justice, à moins que les
parties ne conviennent de le régler par d’autres moyens pacifi-
ques. »

Dans la phase antérieure de l'affaire, la Cour a conclu que :

« dans la mesure où les demandes formulées dans la requête du
Nicaragua révèlent l'existence d’un différend sur l'interprétation ou
l'application des articles du traité de 1956 ... la Cour a compétence
pour en connaître en vertu de ce traité » (C.LJ Recueil 1984, p. 429).

Depuis que cet arrêt a été rendu. les Etats-Unis d'Amérique ont dénoncé

528
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 539

le traité par une note en date du le mai 1985, en donnant le préavis d’un an
qu’exige l’article XXV, paragraphe 3, du traité. Etant donné que cette
dénonciation est intervenue bien après la question de la jonction, il
demeure en lespèce un fondement de compétence possible.

En premier lieu, il faut relever que le traité de 1956 crée, par son ar-
ticle XXIV, un titre de compétence au sens de l’article 36, paragraphe 1, du
Statut de la Cour, puisqu'il s’agit d’un traité « en vigueur » au moment
considéré. C’est une base de compétence différente et indépendante de la
question de la compétence en vertu de la déclaration des Etats-Unis
d'Amérique faite au titre de l’article 36, paragraphe 2, du Statut. C’est donc
un titre de compétence qui n’est pas affecté par la réserve relative aux
traités multilatéraux, laquelle ne concerne que la déclaration faite en vertu
de l’article 36, paragraphe 2 ; par conséquent, rien ne s’oppose à ce que la
Cour, lorsqu’elle connaît de questions visées par la clause de juridiction du
traité de 1956, examine et applique, par exemple, les articles 2, para-
graphe 4, et 5] de la Charte des Nations Unies ou tout autre traité mul-
tilatéral pertinent. En effet, d’après la lettre d) du premier paragraphe de
l’article XXI du traité de 1956, qui sera examiné ci-après, il est manifeste
que certaines « obligations de l’une ou l’autre partie » découlant de la
Charte des Nations Unies sont pertinentes aux fins de l'interprétation et de
l'application du traité.

Cela ne signifie pas que le différend principal, qui fait l’objet de la
requête nicaraguayenne, puisse être réglé au titre de la clause de juridiction
du traité de 1956, à moins qu'il ne s'agisse d’un différend concernant
directement « l'interprétation ou l'application » des dispositions du traité.
Je ne peux pas admettre l’argument du Nicaragua selon lequel la compé-
tence fondée sur le traité est censée s’étendre à des questions qu’on peut,
d’une façon générale, qualifier d’incompatibles avec « le but et l’objet » du
traité de 1956 mais qui ne sont pas visées par des articles spécifiques de ce
traité. La clause juridictionnelle d’un tel traité ne peut pas être considérée
comme donnant compétence pour trancher des questions étrangères aux
dispositions concrètes du traité, même si ces questions peuvent avoir une
incidence sur l'application de celui-ci. Si des hostilités, ou même une
guerre, éclatent entre des parties à un traité d’amitié, de commerce et de
navigation, il est alors certain que la Cour, en vertu d’une clause juridic-
tionnelle, n’a pas compétence pour examiner la question générale de la
licéité du déclenchement de ces hostilités ou de cette guerre, au seul motif
que ces événements sont contraires au but et à l’objet du traité. Il est
cependant évident que la Cour pourrait être compétente pour décider, par
exemple, s’il y a « guerre » ou « hostilités », aux fins d’interpréter et d’ap-
pliquer une clause du traité visant le cas de guerre. Sinon, il serait appa-
remment possible de dire, de toutes sortes de différends, qu’ils tombent
dans certaines circonstances sous le coup d'une telle clause juridiction-
nelle. Les parties au traité ne peuvent avoir eu l’intention de conférer une
compétence aussi fluctuante lorsqu'elles se sont accordées sur la clause
juridictionnelle. L’affirmation par la Cour d’une telle compétence n’aurait
pu que décourager les parties à des traités d'amitié, de commerce et de

529
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 540

navigation de mentionner à l’avenir la Cour dans de telles clauses juridic-
tionnelles. C’est donc avec plaisir que je constate que la Cour (par. 271)
fonde ici sa compétence sur l’article 36, paragraphe 2, du Statut, encore
que je ne puisse me prononcer dans ce sens étant donné le point de vue que
J'ai adopté sur l'effet de la réserve relative aux traités multilatéraux.

Quoi qu’il en soit sur le plan général, il est tout à fait clair que le but et
l'objet de ce traité particulier ne sauraient avoir une portée aussi large
que le Nicaragua le soutient. Comme il est dit dans son préambule, le traité
est « fondé, d’une façon générale, sur les principes du traitement national
et de la nation la plus favorisée, sans clause conditionnelle » : c’est là une
formule strictement technique qui vise essentiellement des relations com-
merciales. Par conséquent, « le but et l’objet » du traité ne sont tout
simplement pas susceptibles d’être étendus dans le sens souhaité par le
Nicaragua.

Si l’on examine ensuite les dispositions matérielles du traité, ce qui
surprend peut-être le plus au premier abord c’est de voir à quel point un
grand nombre de clauses du traité ont été scrupuleusement observées par
les deux parties. Beaucoup d’entre elles concernent par exemple le traite-
ment des nationaux d’une partie sur le territoire de l’autre (art. VII, IX, X
et XI), et les citoyens des Etats-Unis d'Amérique semblent pouvoir se
rendre librement au Nicaragua. Pour ce qui est des Nicaraguayens aux
Etats-Unis, il est étonnant que M. Chamorro, qui a fait une déclaration
sous serment sur laquelle la Cour s’est souvent fondée, s'excuse de ne
pouvoir se rendre à La Haye pour venir déposer devant la Cour, parce que
le fait de quitter le territoire des Etats-Unis, lui a-t-on dit, risquerait de
compromettre sa demande d’obtention du statut de résident permanent
pour lui-même et sa famille aux Etats-Unis.

Il est cependant des actes des Etats-Unis qui semblent à première vue
être en violation de dispositions concrètes du traité. Le minage des ports
tombe assurément sous le coup de l’article XTX, lequel prévoit qu’il y aura
liberté de commerce et de navigation entre les territoires des deux parties.
En décrétant le ler mai 1985 un embargo général sur le commerce avec le
Nicaragua, les Etats-Unis ont apparemment violé les dispositions con-
crètes de plusieurs articles, dont l’article XIX en particulier ; en effet, un
embargo général sur le commerce est contraire à l'engagement d’établir la
« liberté de commerce » et à la clause dudit article selon laquelle :

« 3. Les navires de l’une des deux parties pourront librement, dans
les mêmes conditions que les navires de l’autre partie et les navires de
tout pays tiers, se rendre avec leur cargaison dans tous les ports,
mouillages et eaux de cette autre partie qui sont ouverts au commerce
international et à la navigation internationale. »

I! convient toutefois d’analyser ici les effets de l’article XXI, qui contient
un certain nombre de restrictions portant sur les mesures à l’application
desquelles aucune disposition du traité ne fait obstacle. Celles qui présen-
tent de l'intérêt en l'espèce sont celles qui sont :

530
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 54]

« d) nécessaires à l'exécution des obligations de l’une ou l’autre partie
relatives au maintien ou au rétablissement de la paix et de la sécurité
internationales ou à la protection des intérêts vitaux de cette partie en
ce qui concerne sa sécurité ».

Hi apparaît immédiatement que les mesures prises au titre de la légitime
défense, individuelle ou collective, ou à titre de contre-mesures, rentrent de
toute évidence dans cette catégorie, en tant que mesures nécessaires à la
protection d'intérêts vitaux en matière de sécurité.

La question que pose l’article XXI n’est pas de savoir si ces mesures sont
justifiées en droit international en tant que mesures prises à titre de
légitime défense ou en tant que contre-mesures permises par le droit
international général ; il s’agit de savoir si ces mesures constituent ou non
une violation du traité. Toute mesure relevant incontestablement de l’ar-
ticle XXI, en tant que mesure qu’une partie au traité prend parce qu'elleest
nécessaire « à la protection des intérêts vitaux de cette partie en ce qui
concerne sa sécurité », ne saurait constituer une violation du traité. Je ne
vois pas quel autre sens donner à une disposition qui stipule simplement
que «le présent traité ne fera pas obstacle à l’application » de telles
mesures, et qui apporte ainsi une restriction à l’ensemble du traité.

S'agissant des « mesures » que, dans son arrêt, la Cour tient pour des
violations de ce traité, il importe de commencer par examiner le minage
sans notification de ports nicaraguayens, lequel est considéré, au sous-
paragraphe 7 du paragraphe 292, comme une violation du traité. Cette
question ne m'a pas du tout paru facile à résoudre.

Comme je l’ai déjà indiqué, il ne fait évidemment aucun doute que les
Etats-Unis, « en ne signalant pas l’existence et l'emplacement des mines »,
ont effectivement « violé les obligations que le droit international coutu-
mier leur impose » (sous-par. 8). En ce qui concerne le traité de 1956, il ne
s’agit pas de savoir si les Etats-Unis ont agi en violation des « considéra-
tions élémentaires d'humanité », mais s’ils ont agi également en violation
de leurs relations conventionnelles bilatérales avec le Nicaragua, compte
tenu de la réserve générale de l’article XXI. Il importe de souligner encore
qu'il ne faut pas simplement savoir si l'acte est licite ou illicite en droit
international général ; il faut établir s’il constitue une violation des clauses
du traité. À première vue, il s’agit certainement d’une violation de l’ar-
ticle XIX, lequel prévoit la liberté de la navigation, mais s’agit-il d’une
« mesure » relevant de la réserve énoncée à l’article XXI ? Bien qu'ayant
encore quelques doutes, je suis parvenu à la conclusion que l’article XXI ne
peut avoir envisagé une mesure qui ne peut pas, en droit international
général, se justifier même comme entrant dans le cadre de la légitime
défense. J’ai donc voté pour le sous-paragraphe 8 du paragraphe 292.
(Comme je lai expliqué plus haut, je n’ai pas pu voter pour le sous-
paragraphe 6 faute d’avoir pu voter pour le sous-paragraphe 2.)

J'en arrive maintenant au sous-paragraphe 10 du paragraphe 292. La
Cour dit que «les attaques contre le territoire du Nicaragua visées au
sous-paragraphe 4 » sont de nature à priver de son but et de son objet le

531
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 542

traité de 1956. Je ne pense pas qu'il faille ici se référer à l’article XXI, parce
que je ne vois pas comment ces attaques directes contre le territoire du
Nicaragua auraient quelque rapport que ce soit avec le traité. D'ailleurs, on
peut estimer qu’il est légèrement absurde de se demander si des attaques à
la bombe sont, ou ne sont pas, des violations d’un traité « fondé, d’une
façon générale, sur les principes du traitement national et de la nation la
plus favorisée, sans clause conditionnelle ».

Jai déjà examiné la question de la compétence par rapport au « but » et
à l’« objet » mais voici en quoi la décision au fond de la Cour me préoc-
cupe : soit ces actes constituent des violations de quelque disposition
du traité, soit ils n’ont rien à voir avec celui-ci. « Le but et l’objet » d’un
traité ne sauraient constituer une notion indépendante du contenu de
ce traité. C’est pourquoi j'ai voté contre le sous-paragraphe 10 du
paragraphe 292.

Quant à l’embargo général sur le commerce avec le Nicaragua, il a été
décrété par le président des Etats-Unis dans un Executive Order daté du
ler mai 1985 ; il concluait que « la politique et les actes du Gouvernement
du Nicaragua constituent une menace exceptionnelle et extraordinaire
pour la sécurité nationale et la politique étrangère des Etats-Unis » et
déclarait « une urgence nationale pour faire face à cette menace » (voir le
paragraphe 125 de Parrét). Cette déclaration sur la sécurité nationale ne
faisait pas référence à l’article XXI du traité de 1956 et elle s’inscrivait
probablement dans l’ordre juridique interne des Etats-Unis. Elle interdi-
sait « toutes les importations aux Etats-Unis de biens et de services d’ori-
gine nicaraguayenne » et « toutes les exportations à partir des Etats-Unis
de biens et de services vers le Nicaragua ou destinés à ce pays, à l'exception
de ceux destinés à la résistance démocratique organisée et aux opérations y
relatives ». Elle imposait également une interdiction, énoncée en termes
généraux, à tous les aéronefs et navires ; les navires immatriculés au
Nicaragua se voyaient interdire l’entrée des ports des Etats-Unis.

On peut sans peine admettre que cet embargo total imposé au commerce
ainsi qu’aux transports maritimes et aériens en vertu de l’ Executive Order
du ler mai 1985 constituait à première vue une violation des clauses du
traité ; une fois de plus, l’article XIX est directement en jeu. I] ne me
semble pas non plus difficile d'admettre que ces mesures relevaient direc-
tement de l’article XXI et qu’elles ne violent donc pas le traité.

J'ai donc voté contre le sous-paragraphe 1] du paragraphe 292.

LA PLACE DE L’« AGRESSION ARMÉE »

Je suis d’avis que, vu la réserve relative aux traités multilatéraux, la Cour
n’est pas compétente pour se prononcer sur la question de la légitime
défense, mais il me semble bon de formuler quelques brèves observations

532
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 543

sur certains passages de l’arrêt de la Cour qui traitent de cette question
d’une manière que je n’approuve pas entièrement.

La question de ce qui constitue une « agression armée » aux fins de
Particle S1 et la question du lien entre cet article et la définition de
l'agression sont de vastes questions controversées dont il ne siérait pas de
traiter dans la présente opinion. Certes, la légitime défense collective est
une notion qui se prête aux abus. On ne peut donc qu’approuver le souci de
la Cour de la définir avec quelque rigueur (encore qu'il soit un peu sur-
prenant que la Cour n’analyse pas du tout les problèmes que pose la
divergence importante entre les versions anglaise et française de l’article 51
(«if an armed attack occurs against a Member » ; « dans le cas, où un
Membre... est l'objet d’une agression armée »)). Mais on peut quand même
se demander si la Cour n’est pas peut-être allée trop loin dans cette
direction.

La Cour (par. 195) admet que la participation d’un Etat à l'organisation
de « bandes armées » opérant sur le territoire d’un autre Etat peut équi-
valoir, « par ses dimensions et ses effets », à une « agression armée » au
sens de l’article 51, mais que tel n’est pas le cas d’« une assistance à des
rebelles prenant la forme de fourniture d’armements ou d'assistance logis-
tique ou autre » (ibid.). Un comportement semblable, poursuit la Cour,
n’équivaut peut-être pas à une agression armée ; mais « on peut voir dans
une telle assistance une menace ou un emploi de la force, ou l'équivalent
d’une intervention dans les affaires intérieures ou extérieures d’autres
Etats » (ibid.).

On conviendra sans peine que la simple fourniture d'armes ne saurait
être considérée comme équivalant 4 une agression armée. II reste que la
fourniture d’armes peut constituer un élément extrêmement important de
ce qui pourrait être tenu pour une agression armée lorsqu'elle s'’accom-
pagne d’autres formes d’assistance. Il me semble donc qu’en disant que la
fourniture d'armes accompagnée d’une « assistance logistique ou autre »
n'est pas une agression armée, on va beaucoup trop loin. L'assistance
logistique en soi peut être décisive. Selon le dictionnaire, la logistique est
l'« art of moving, lodging, and supplying troops and equipment » (Concise
Oxford English Dictionary, 7e éd., 1982) (« l’art de déplacer, loger et ravi-
tailler les troupes ainsi que le matériel »). Si d’« autres formes d’assis-
tance » s'ajoutent à tout cela, on voit mal, sauf à engager ses propres forces
dans une agression directe, ce qu'un Etat ne pourrait apparemment pas
faire sans riposter licitement en recourant à la légitime défense collective,
ni en fait ce à quoi il pourrait riposter en recourant à la force ou à la menace
de la force, car, pour reprendre les termes de la Cour, « les Etats n'ont
aucun droit de riposte armée « collective » à des actes ne constituant pas une
« agression armée » (voir par. 211).

Cela ne me paraît ni réaliste ni juste dans un monde où, sur chaque
continent, des luttes pour le pouvoir s’exercent par voie de déstabilisation,
d’ingérence dans les luttes intestines, de soutien, d’aide et d’encourage-
ment aux rebelles, etc. Le système initialement prévu dans la Charte des

533
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 544

Nations Unies, selon lequel l'Organisation des Nations Unies pourrait
recourir elle-même à la force, conformément aux dispositions du cha-
pitre VII de la Charte, n’a jamais été mis en œuvre. Un élément essentiel de
ce système fait donc totalement défaut. Dans ces conditions, il semble
dangereux de définir avec une rigueur inutile les conditions de l’exercice
licite de la légitime défense, et de laisser ainsi un vaste domaine où une
riposte par la force à la force est interdite et où cependant l'Organisation
des Nations Unies ne peut employer cette force qui était censée combler
cette lacune.

Ces observations valent essentiellement pour l’exposé du droit auquel fa
Cour s'est livrée. S'agissant de la présente affaire, je ne suis pas encore tout
à fait convaincu que l’aide du Nicaragua aux rebelles salvadoriens n’ait pas
revêtu, outre la fourniture éventuelle d’armes, officielle ou officieuse,
d’« autres formes d'assistance ». On s’est peut-être un peu trop attaché à la
question de la fourniture ou du transit des armes, comme si elle était en soi
cruciale, alors qu’elle ne l’est pas. Néanmoins, on ne peut manquer de faire
observer à cet égard, sur un point où les questions de fait peuvent être tout
aussi importantes que les questions de droit, que les Etats-Unis ne sau-
raient se plaindre des conséquences inévitables de leur non-comparution
au stade du fond. Il est vrai que les Etats-Unis ont soumis à la Cour, lors
des phases antérieures de la présente instance, une documentation volumi-
neuse sur les faits. Mais la partie qui ne comparaît pas au stade du fond et
s’abstient d'exposer et d'expliquer ne fût-ce que la documentation qu’elle a
déjà communiquée nuit inévitablement à l'appréciation et à l’évaluation
des faits de l'affaire. Il y a des limites à ce que la Cour peut faire, con-
formément à l’article 53 du Statut, pour apprécier les moyens d’une partie
défaillante, tout particulièrement lorsque les faits sont très importants.
Sinon, on verrait mal à quoi servent les pièces de procédure et les plai-
doiries.

LA NATURE DE LA LÉGITIME DÉFENSE COLLECTIVE

Il est une autre question qui appelle de brèves observations : la manière
dont la Cour a traité de la légitime défense collective. A partir du para-
graphe 196 de l'arrêt, la Cour semble analyser de façon quelque peu
formaliste les conditions de l’exercice de la légitime défense collective. A
l'évidence, la légitime défense collective se prête aux abus, et il importe de
veiller à ce qu’elle ne serve pas à couvrir tout simplement une agression
déguisée en protection. A cet égard, la Cour a raison de la définir assez
strictement. On peut cependant douter qu’il soit utile d’affirmer que l'Etat
attaqué doit, en respectant certaines formes, « se déclarer » victime d’une
agression et qu’il doit ensuite — « exigence » supplémentaire — demander
officiellement l’aide d'un Etat tiers. Aux termes de l'arrêt :

534
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 545

« La Cour conclut donc que l’exigence d’une demande de l'Etat
victime de l’agression alléguée s’ajoute à celle d’une déclaration par
laquelle cet Etat se proclame agressé. » (Par. 199.)

On conviendra sans peine que l’Etat victime doit à la fois avoir vraiment
besoin d’une aide et la vouloir, et qu’il faut prouver que ces deux conditions
sont remplies. Mais, parfois, il se peut qu’il ne soit pas réaliste d’exiger
que ces conditions se réalisent sous la forme d’une déclaration et d’une
demande formelles.

Mais il existe une autre objection contre cette analyse de la légitime
défense collective. Cette analyse semble presque reposer sur l’idée d’une
défense exercée pour autrui par les tenants d’une cause : un Etat tiers peut
légitimement venir en aide à la victime avérée d’une agression armée à
condition que celle-ci se soit déclarée telle et qu’elle ait sollicité l'assistance
de cet Etat. Mais, quel que soit le sens qu’on puisse lui donner, la notion de
légitime défense collective ne s'applique pas à la défense exercée pour
autrui, sans quoi elle se prêterait vraiment à des abus. L’Etat qui apporte
son assistance n’est pas un défenseur autorisé, à qui il est permis, sous
certaines conditions, de venir en aide à Etat bénéficiaire. Certes, lorsqu'il
vient en aide à l'Etat victime, l’autre Etat doit non seulement satisfaire à
certaines exigences mais aussi se défendre lui-même dans une certaine
mesure. Même la « légitime défense collective » devrait renfermer cet
élément de défense personnelle ! qui est inhérent à la notion de défense.
Telle est probablement l’idée qui sous-tend les accords d’assistance
mutuelle, comme le système de l'Organisation des Etats américains, pour
lesquels en fait l’article 51 a été tout spécialement conçu. Dans un tel
système de sécurité collective, la sécurité de chaque Etat membre est
réputée être liée à celle des autres Etats membres, non seulement en raison
d’un accord mais aussi parce que c’est là la conséquence même du système
et de son organisation. Ainsi, l’article 27 de la charte de l'Organisation des
Etats américains dispose que :

« Toute agression exercée par un Etat contre l'intégrité ou Pinvio-
labilité du territoire ou contre la souveraineté ou l’indépendance
politique d’un Etat américain, sera considérée comme une agression
contre les autres Etats américains. »

A mon avis, cette disposition ne saurait être tenue pour un simple arran-
gement contractuel de défense collective — fiction juridique utilisée comme
moyen de mettre sur pied la défense mutuelle ; elle doit être considérée
comme un système organisé de sécurité collective en vertu duquel la
sécurité de chaque membre est réellement et vraiment liée à la sécurité des

! On pourrait objecter à cela que l'expression même « self-defence » est une notion
juridique courante et que, par exemple, on ne retrouve pas dans l'expression corres-
pondante française « légitime défense » l'équivalent du mot se/f. Mais, pour une fois, la
version française ne permet tout simplement pas d’élucider le problème : elle ne fait que
présumer que la défense est « légitime ».

535
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. JENNINGS) 546

autres membres, constituant ainsi la véritable base d’un système de légi-
time défense collective. Cette idée sous-jacente à la légitime défense col-
lective se trouve bien exprimée dans la définition classique de cette notion
donnée par Lauterpacht dans son édition de Oppenheims’s International
Law (vol. I, 1952, p. 155):

« On notera qu’en un sens l’article 51 élargit le droit de légitime
défense tel qu'il est généralement compris — et le droit qui en découle,
celui de recourir à la force — en autorisant à la fois la légitime défense
individuelle et la légitime défense collective. Cela signifie qu’un
Membre des Nations Unies est habilité à agir sous couvert de légitime
défense non seulement quand il est lui-même l’objet d’une agression
armée, mais encore quand une telle agression est dirigée contre un
autre Etat ou d’autres Etats dont la sécurité et l'indépendance sont
jugées vitales pour la sécurité et l’indépendance de l'Etat qui résiste
ainsi — Ou qui participe à la résistance opposée par la force — à
l’agresseur. »

(Signé) R. Y. JENNINGS.

536
